UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) ýQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 or ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-51123 ROYAL FINANCIAL, INC. (Exact name of registrant specified in its charter) Delaware 20-1636029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9226 S. Commercial Avenue Chicago, Illinois 60617 (Address of principal executive offices) (773)768-4800 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changes since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesý No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noý State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of May13, 2010 Common Stock, $0.01 par value Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY FORM 10-Q For the quarterly period ended March31, 2010 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1.Financial Statements Consolidated Statements of Financial Condition as of March31, 2010 and June30, 2009 1 Consolidated Statements of Operations for the three and nine months ended March31, 2010 and 2009 2 Consolidated Statements of Stockholders’ Equity for the nine months ended March31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the nine months ended March31, 2010 and 2009 5 Notes to Unaudited Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T.Controls and Procedures 22 PARTII – OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.(Removed and Reserved) 23 Item 5.Other Information 23 Item 6.Exhibits 23 SIGNATURES 24 EXHIBITINDEX 25 i Table of Contents PART I. – FINANCIAL INFORMATION Item 1.Financial Statements ROYAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, 2010 and June30, 2009 March31, 2010 June30, 2009 (Unaudited) ASSETS Cash and non-interest-bearing balances in financial institutions $ $ Interest-bearing balances in financial institutions Federal funds sold — Total cash and cash equivalents Securities available-for-sale Loans receivable, net of allowance for loan losses of $4,070,000 at March31, 2010 and $5,225,000 at June30, 2009 Federal Home Loan Bank stock, at cost Premises and equipment, net Land available for sale Accrued interest receivable Other real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Advances from borrowers for taxes and insurance Federal Home Loan Bank advances Federal funds purchased — Accrued interest payable and other liabilities Common stock in ESOP subject to contingent repurchase obligation Total liabilities Stockholders’ equity Preferred stock, $.01 par value per share, authorized 1,000,000 shares; no issues are outstanding — — Common stock, $.01 par value per share, authorized 5,000,000 shares, 2,645,000 shares issued at March31, 2010 and June30, 2009 Additional paid-in capital Retained deficit ) ) Treasury stock, 82,394 shares and 86,510 shares, at cost ) ) Accumulated other comprehensive loss ) ) Unearned ESOP shares ) ) Reclassification of ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these unaudited consolidated financial statements. 1 Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three and nine months ended March31, 2010 and 2009 (Unaudited) Three Months Ended March31, Nine Months Ended March31, Interest income Loans $ Securities, taxable Federal funds sold and other Total interest income Interest expense Deposits Federal Home Loan Bank advances and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses ) Non-interest income Service charges on deposit accounts Earnings on cash surrender value of life insurance — — Gain on sale of securities — — Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy and equipment Data processing Professional services Director fees Supplies Marketing FDIC insurance expense Insurance premiums Foreclosed asset expense Other Total non-interest expense Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to these unaudited consolidated financial statements. 2 Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Nine months ended March31, 2009 (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Unearned ESOP Shares Amount Reclassified on ESOP Shares Treasury Stock Total Balance at July 1, 2008 $ ) $ ) $ ) $ Comprehensive loss: Net loss — — ) — ) Change in fair value of securities available-for-sale, net — — — ) — — — ) Total comprehensive loss ) Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — Release of 15,870 of unearned ESOP shares — ) — Issuance of 3,058 shares to RRP plan — ) — Stock-based compensation — Balance atMarch 31, 2009 $ ) $ ) $ ) $ 3 Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Ninemonths ended March 31, 2010 (Unaudited) Common Stock Additional Paid-In Capital Retained Deficit Accumulated Other Comprehensive Loss Unearned ESOP Shares Amount Reclassified on ESOP Shares Treasury Stock Total Balance at July 1, 2009 $ $ $ ) $ ) $ ) $ ) $ ) $ Comprehensive loss: Net loss — — ) — ) Change in fair value of securities available-for-sale, net — — — ) — — — ) Total comprehensive loss ) Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — Release of 15,870 of unearned ESOP shares — ) — Issuance of 4,116 shares to RRP plan — ) — Stock-based compensation — Balance at March 31, 2010 $ $ $ ) $ ) $ ) $ ) $ ) $ See accompanying notes to these unaudited consolidated financial statements. 4 Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended March31, 2010 and 2009 (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Provision for loan losses Bank-owned life insurance income — ) Gain on sale of securities — ) ESOP expense Stock-based compensation Loss on sale of real estate owned — Change in accrued interest receivable and other assets ) Change in other accrued interest payable and liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities Proceeds from maturities, calls, and pay downs of available for sale securities Proceeds from sale of available for sale securities — Purchase of available for sale securities ) ) Change in loans receivable Purchase of Federal Home Loan Bank stock — ) Purchase of premises and equipment ) ) Proceeds from sale of other real estate owned — Proceeds from surrender of bank-owned life insurance — Net cash from investing activities Cash flows from financing activities Net decrease in deposits ) ) Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Change in advances from borrowers for taxes and insurance ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents Beginning of the period End of period $ $ Supplemental cash flow information: Interest paid $ $ Supplemental noncash disclosures: Common stock in ESOP subject to contingent repurchase obligation $ $ Transfer from loan portfolio to real estate owned $ $ See accompanying notes to these unaudited consolidated financial statements. 5 Table of Contents ROYAL FINANCIAL, INC. AND SUBSIDIARY NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 1 - Nature of Business Royal Financial, Inc. was incorporated under the laws of Delaware on September15, 2004, for the purpose of serving as the holding company of Royal Savings Bank (the “Bank”) as part of the Bank’s conversion from a mutual to stock form of organization. Note 2 - Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of Royal Financial, Inc. (the “Company”) and its wholly owned subsidiary, the Bank, as of and for the three and nine month periods ended March31, 2010 and 2009.Significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited interim consolidated financial statements have been prepared pursuant to the rules and regulations for reporting on Form 10-Q.Accordingly, certain disclosures required by U.S. generally accepted accounting principles (GAAP) are not included herein.These interim financial statements should be read in conjunction with the audited financial statements and accompanying notes of the Company for the fiscal years ended June30, 2009 and 2008.The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. Interim statements are subject to possible adjustment in connection with the annual audit of the Company’s financial statements for the fiscal year ending June30, 2010.In the opinion of management of the Company, the accompanying unaudited interim consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial position and consolidated results of operations for the periods presented. Note 3 - Use of Estimates and Significant Accounting Policies The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts reported in the consolidated financial statements.Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and thus actual results could differ from the amounts reported and disclosed herein.The Company considers the allowance for loan losses and valuation allowance on deferred tax assets to be critical accounting estimates. Significant accounting policies followed by the Company are presented in Note 1 to the consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended June30, 2009. Note 4 - Regulatory Actions As previously disclosed, at December31, 2009, the Illinois Department of Financial and Professional Regulation (the “IDFPR”) conducted a regularly scheduled examination of the Bank.As a result of certain issues identified by the IDFPR during the exam, the Bankexpects to enter into an informal supervisory agreement with the IDFPR and the FDIC.Management continues to expect the agreement to require the Bank to continue to work to reduce the Bank’s problem credits and to further develop and implement its procedures relating to the collection of delinquent loans, as well as to adopt a written plan to return the Bank to profitability.Also, the Bank continues to expect to be required to obtain the consent of the IDFPR and the FDIC prior to paying any dividends to the Company.Management believes that it has already made substantial progress towards compliance with the expected 6 Table of Contents terms of the agreement and that compliance with the agreement will not materially affect the Company’s business or its operations. The Bank is required to maintain regulatory capital sufficient to meet Tier 1 leverage, Tier 1 risk-based and total risk-based capital ratios of at least 4.0%, 4.0%, and 8.0%, respectively.At March31, 2010, the Bank exceeded each of its capital requirements with ratios of 16.15%, 22.36%, and 23.67%, respectively. Note 5 - New Accounting Pronouncements ASC Topic 825, Financial Instruments.New authoritative guidance under ASC Topic 825 requires an entity to provide disclosures about fair value of financial instruments in interim financial information and amends prior guidance to require those disclosures in summarized financial information at interim reporting periods.The new guidance requires a publicly traded company to include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods.In addition, entities must disclose, in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods, the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the balance sheet, as required by ASC Topic 825.The adoption of this new guidance at July1, 2009 did not impact the results of operations or financial position of the Bank, as it only requires additional disclosures to the financial statements and related financial information. ASC Topic 260, Earnings per share.New authoritative guidance under ASC Topic 260 provides that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.The new guidance is effective for the Company beginning on July1, 2009.The adoption of this standard did not have any impact on the Company’s financial statements. In August2009, the FASB issued Accounting Standards Update (“ASU”) No.2009-05, Measuring Liabilities at Fair Value, which is codified as ASC 820, Fair Value Measurements and Disclosures.This Update provides amendments to Topic 820-10, Fair Value Measurements and Disclosures – Overall, for the fair value measurement of liabilities.This Update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using a valuation technique that uses the quoted price of the identical liability when traded as an asset, quoted prices for similar liabilities or similar liabilities when traded as assets, or that is consistent with the principles of Topic 820.The amendments in this Update also clarify that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents transfer of the liability.The amendments in this Update also clarify that both a quoted price in an active market for the identical liability at the measurement date and the quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements.The guidance provided in this Update is effective for the first reporting period (including interim periods) beginning after issuance.The adoption of this Update did not have a significant impact to the Company’s financial statements. In January 2010, the FASB issued guidance requiring increased fair value disclosures.There are two components to the increased disclosure requirements set forth in the update:(1) a description of, as well as the disclosure of, the dollar amount of transfers in or out of level one or level two and (2) in the reconciliation for fair value measurements using significant unobservable inputs (level 3), a reporting entity should present separately information about purchases, sales, issuances and settlements (that is, 7 Table of Contents gross amounts shall be disclosed as opposed to a single net figure). Increased disclosures regarding the transfers in/out of level one and two are required for interim and annual periods beginning after December 15, 2009.The adoption of this portion of the standard did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. Increased disclosures regarding the level three - fair value reconciliation are required for fiscal years beginning after December 15, 2010. Note 6 - Securities The fair value of securities available-for-sale and the related gross unrealized gains and losses recognized in accumulated other comprehensive income (loss) were as follows at: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value March31, 2010 U.S. government-sponsored entities $ $ $ ) $ June30, 2009 U.S. government-sponsored entities $ $ $ ) $ Debt securities issued by U.S. government-sponsored entities consist of Federal Home Loan Mortgage Corporation (FHLMC), Federal Home Loan Bank (FHLB), and Federal National Mortgage Association (FNMA) debt securities. Securities available-for-sale at March31, 2010 are presented below by contractual maturity.Expected maturities may differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties.Securities not due at a single maturity date, primarily mortgage-backed securities, are shown separately. Amortized Cost Fair Value Due in one year or less $
